Opinion issued March 3, 2015




                                   In The

                            Court of Appeals
                                  For The

                       First District of Texas
                          ————————————
                           NO. 01-14-01001-CR
                           NO. 01-14-01002-CR
                           NO. 01-14-01003-CR
                         ———————————
                 DENNIS JAMES POLEDORE, Appellant
                                     V.
                    THE STATE OF TEXAS, Appellee


                 On Appeal from the 240th District Court
                         Fort Bend County, Texas
 Trial Court Case Nos. 05-DCR-42537B; 05-DCR-42538B; 05-DCR-42572B


                       MEMORANDUM OPINION

     On August 17, 2006, appellant Dennis James Poledore, Jr. was convicted by

a jury of three counts of aggravated assault with a deadly weapon and was
sentenced to sixty years’ confinement in each case.1 On direct appeal, this Court

affirmed the trial court’s judgment. See Poledore v. State, Nos. 01-06-00948-CR,

01-06-00998-CR, 01-06-00999-CR, 2008 WL 2466209, *1 (Tex. App.—Houston

[1st Dist.] June 19, 2008, pet. ref’d). The Texas Court of Criminal Appeals denied

Poledore’s petition for discretionary review on November 5, 2008 and our mandate

issued on December 23, 2008.

        On August 5, 2009, the Texas Court of Criminal Appeals denied Poledore’s

initial post-conviction application for writ of habeas corpus. On May 22, 2013, the

Texas Court of Criminal Appeals dismissed a subsequent application filed by

Poledore. See TEX. CODE CRIM. PRO. ANN. art. 11.07, § 4(a)–(c) (West Supp. 2014)

(after final disposition of initial application for writ of habeas corpus, courts may

not consider merits or grant relief on subsequent application unless certain

requirements are met).

        Poledore filed another subsequent application for writ of habeas corpus on

October 22, 2014. On November 12, 2014, the convicting court issued an order

containing its findings of fact and conclusions of law and recommended that the

Court of Criminal Appeals deny Poledore’s subsequent application for writ of

habeas corpus. On December 8, 2014, Poledore filed a notice of appeal of the trial

court’s order, stating that the trial court denied his (1) “Final Disposition


1
    See TEX. PENAL CODE ANN. § 22.02 (West 2011).
                                          2
Determination Hearing Request,” (2) “Motion Requesting an Evidentiary Hearing

for a §4(a) Provision ‘Final Disposition’ Conducted for Applicant’s Prior Writ

Ground One ‘Denied U.S., Fed., and Tex. Sixth Amendment Right to Counsel’

Claim,” and (3) “Second Subsequent Writ Applications Grounds One thru [sic]

Three.” On December 17, 2014, the Court of Criminal Appeals dismissed

Poledore’s subsequent application for writ of habeas corpus. See id.

      Only the Texas Court of Criminal Appeals has jurisdiction in final post-

conviction felony proceedings, which are governed by Article 11.07 of the Texas

Code of Criminal Procedure. See TEX. CODE CRIM. PROC. ANN. art. 11.07; Olivo v.

State, 918 S.W.2d 519, 525 n.8 (Tex. Crim. App. 1996); Bd. of Pardons & Paroles

ex rel. Keene v. Court of Appeals for Eighth Dist., 910 S.W.2d 481, 483 (Tex.

Crim. App. 1995); In re McAfee, 53 S.W.3d 715, 717 (Tex. App.—Houston [1st

Dist.] 2001, orig. proceeding). “Courts of appeals have no jurisdiction over post-

conviction writs of habeas corpus in felony cases. Article 11.07 contains no role

for the courts of appeals.” In re Briscoe, 230 S.W.3d 196, 196 (Tex. App.—

Houston [1st Dist.] 2006, orig. proceeding) (internal citations omitted). “Should an

applicant find it necessary to complain about an action or inaction of the convicting

court, the applicant may seek mandamus relief from the Court of Criminal

Appeals.” In re McAfee, 53 S.W.3d at 718. Because Poledore’s conviction became

final on December 23, 2008 and Poledore has filed a writ of habeas corpus with the


                                         3
Court of Criminal Appeals, this is a final post-conviction felony proceeding, and

we have no jurisdiction over these appeals. See Medina v. State, No. 01-14-00117-

CR, 2014 WL 1494304, at *1 (Tex. App.—Houston [1st Dist.] Apr. 15, 2014, no

pet.).

         Moreover, the Court of Criminal Appels has dismissed the application for

writ of habeas corpus that is the subject of this appeal. To the extent that Poledore

seeks to appeal the Court of Criminal Appeals’ dismissal of his application, we do

not have authority to review the Court of Criminal Appeals’ rulings. See TEX.

CONST. ANN. art. V, § 5(a) (West 2007) (unless provided otherwise, Court of

Criminal Appeals has final appellate jurisdiction in criminal cases).

         Accordingly, we dismiss the appeals. See TEX. R. APP. P. 43.2(f). We

dismiss any pending motions as moot.

                                  PER CURIAM

Panel consists of Justices Keyes, Bland, and Massengale.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           4